Case 1:15-cv-07433-LAP Document 1219-20 Filed 07/15/21 Page 1 of 2
      Case 1:15-cv-07433-LAP Document 1219-20 Filed 07/15/21 Page 2 of 2




Dated: August 12, 2016


                                            By: /s/ Laura A. Menninger
                                            Laura A. Menninger




                                CERTIFICATE OF SERVICE

       I certify that on August 12, 2016, I electronically served this Declaration Of Laura A.
MenningerIn Support Of Defendant’s Motion for Protective Order Regarding Personal
Financial Information via ECF on the following:

Sigrid S. McCawley                                Paul G. Cassell
Meredith Schultz                                  383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP                    Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200            cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                                  J. Stanley Pottinger
Bradley J. Edwards                                49 Twin Lakes Rd.
FARMER, JAFFE, WEISSING, EDWARDS,                 South Salem, NY 10590
FISTOS & LEHRMAN, P.L.                            StanPottinger@aol.com
425 North Andrews Ave., Ste. 2
Ft. Lauderdale, FL 33301
brad@pathtojustice.com
                                                  /s/ Brenda Rodriguez




                                                 2
